DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
- Regarding to claim 8, the limitation “a bandwidth limited UE” does not have related to other limitation of claim 6.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11122626. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:

Application
Patent
1. A method performed by a communication apparatus which is operable to communicate with a coverage enhanced user equipment (UE), the method comprising: transmitting, to the coverage enhanced UE, via higher layers, a configuration for a physical random access channel (PRACH), 
wherein the configuration comprises a respective PRACH configuration index for each level of coverage enhancement; receiving a random access preamble based on the transmitted configuration; and transmitting a random access response (RAR) using a machine-type communications (MTC) specific physical downlink control channel (PDCCH).
1. A method performed by a communication apparatus which is operable to communicate with a coverage enhanced user equipment (UE), the method comprising: transmitting, to the coverage enhanced UE, system information specifying a configuration for a physical random access channel (PRACH), wherein the coverage enhanced UE supports at least one of a plurality of levels of coverage enhancement, and the configuration comprises a respective PRACH configuration index for each of the plurality of levels of coverage enhancement; and wherein the coverage enhanced UE is configured in an enhanced coverage mode.


	- With respect to the different between the Application and the Patent such as “transmitting a random access response (RAR) using a machine-type communications (MTC) specific physical downlink control channel (PDCCH)”, however It have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (Pub. No. 20170280481).
- With respect to claims 1, 3, 4, 6, Stern-Berkowitz teaches a method performed by a communication apparatus which is operable to communicate with a coverage enhanced user equipment (UE), the method comprising: transmitting, to the coverage enhanced UE, via higher layers, a configuration for a physical random access channel (PRACH) (e.g. par. 04 “PRACH resource allocation and random access procedures may be provided for WTRUs”), wherein the configuration comprises a respective PRACH configuration index for each level of coverage enhancement (see Fig. 4B with PRACH parameters with CE levels and par. 188); receiving a random access preamble based on the transmitted configuration (e.g. par. 69); and transmitting a random access response (RAR) using a machine-type communications (MTC) specific physical downlink control channel (PDCCH) (see par. 93, 118).  Stern-Berkowitz explicitly fails to teaches transmitting a configuration for a PRACH, but teaches the PRACH resource allocation which would have been obvious to a person of ordinary skill in the art before the effective filling date to consider the same as configuration for PRACH for CE UE in wireless network.
- With respect to claims 2, 5, Stern-Berkowitz teaches determining a level of coverage enhancement of the UE based on a resource to receive the random access preamble (see par. 187-188).  
- With respect to claim 7, Stern-Berkowitz teaches the UE is machine-type communication (MTC) device (see par. 78).  
- With respect to claim 8, Stern-Berkowitz teaches a bandwidth limited UE (see par. 03-04).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471